The Honorable Dolph Briscoe        Opinion No. H-841
Governor
The State of Texas                 Re: Placement of a statue
State Capitol                      in the Alamo chapel.
Austin, Texas 78701
Dear Governor Briecoe:
     You have requested our opinion regarding the validity
of the placement of a statue in the Alamo Chapel. You state
that a private charitable fund has donated a substantial sum
to the Daughters of the Republic of Texas for the purpose of
constructing a statue depicting four heroes of the Battle of
the Alamo. The proposed statue would be approximately eight
feet in height and would be mounted on a five foot granite
pedestal. In order to place the statue within the Alamo
Church, it would be necessary to excavate the base to a
depth of approximately four feet.
     Acts 1905, 29th Leg., ch. 7 at 7, 8, enacted into law
in 1905, directed the Governor to deliver the Alamo Church
property, including the Church itself, to the custody and
care of the Daughters of the Republic of Texas, to be
maintained by that organization as & memorial to the heroes
of the Battle of the Alamo. Section 3 of the statute
requires that the Alamo Church
          be maintained or remodeled upon plans
          adopted by the Daughters of the Republic
          of Texas, and approved by the Governor of
          Texas; provided that no than es or alter-
                               in t e A amo Church
          ations shall b made ---li-+-
                                           --




                         p. 3546
The Honorable Dolph Briscoe - page 2 (H-841)


     It is clear that the statue may not be erected within
the Alamo Chauel if its Placement therein would reauire anv
"change or alteration" in the Church. In Mayer L-Texas    -
Tire & Rubber Co., 223 S.W. 874 (Tex. Civ. App. -- Ft. Worth
m)T    theurt    held that
         the word 'alteration,' as applied to a
         building, means a substantial change
         therein. 223 S.W. at 875. Emphasis
         added)
We recently noted that most other jurisdictions agree that
"alteration" means a modification or variation that does not
destroy the identity of the thing affected. See Attorney
General Opinion H-813 (1976), and authoritiesxted   therein.
"Alteration," defined as "substantial change," thus denotes
a greater degree of modification or variation than does mere
"change."
     In our opinion, the excavation to a depth of four feet
would without question constitute a "change" in the Alamo
Church. As a result, we believe that the placement of a
.statue in the Alamo Church proper which would require such
an excavation would violate the terms of the statute.
                      SUMMARY
          Placement within the Alamo Chapel of a
          statue which would require excavation
          to a depth of four feet would violate
          the terms of Acts 1905, 29th Leg., ch. 7,
          at 7, 8.
                                Very truly yours,



                                Attorney General of Texas




                         p. 3547
The Honorable Dolph Briscoe - page 3 (H-841)




Opinion Committee
,jwb




                         pa 3548